IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39009

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 490
                                                )
       Plaintiff-Respondent,                    )     Filed: May 24, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
AMELIA MARIE MAKI,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Gem
       County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Amelia Marie Maki pled guilty to possession of a controlled substance.         I.C. § 37-
2732(C)(1). In exchange for her guilty plea, additional charges were dismissed. The district
court sentenced Maki to a unified term of four years, with a minimum period of confinement of
two years. However, the district court retained jurisdiction and allowed Maki to participate in
the rider program. Following her unsuccessful rider, the district court ordered execution of the
original sentence. Maki filed an I.C.R. 35 motion, which the district court denied. Maki appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d



                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Maki’s Rule 35 motion, we conclude no
abuse of discretion has been shown. For the foregoing reasons, the district court’s order denying
Maki’s Rule 35 motion is affirmed.




                                               2